Case 3:20-cv-00148-HES-PDB Document 63 Filed 04/27/20 Page 1 of 2 PagelD 512

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

PENNYMAC LOAN SERVICES, LLC,
a Delaware limited liability company,
Plaintiff,
Vv. Case No: 3:20-cv-148-J-20PDB
BLACK KNIGHT, INC., a Delaware
Corporation; and DOES 1 through 10,

Inclusive,

Defendants.

ORDER
THIS CAUSE is before the Court on the parties’ “Joint Motion to Extend all Upcoming Deadlines
and Supporting Memorandum of Law” (Dkt. 61) and “Notice of Dismissal without Prejudice” (Dkt. 62).
Neither an Answer nor Motion for Summary Judgment has been filed in this matter.
Accordingly, it is hereby ORDERED:
1. Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), this action is dismissed without
prejudice, with each party to bear its own fees and costs of court; and
2. The parties’ “Joint Motion to Extend all Upcoming Deadlines and Supporting Memorandum
of Law” (Dkt. 61) is DENIED as moot;
3. The clerk is directed to CLOSE this case.

DONE and ENTERED at Jacksonville, Florida this4=

  

 

Copies to:
Barry W. Lee, Esq.
Christian P. George, Esq.
wee,

Case 3:20-cv-00148-HES-PDB Document 63 Filed 04/27/20 Page 2 of 2 PagelD 513°

James L. Zelenay, Jr., Esq.
Joshua Lipton, Esq.

Lawrence D. Silverman, Esq.

Reid Davis, Esq.

Richard E. Gottlieb, Esq.
Thad A. Davis, Esq.
William P. Heller, Esq.
Yasser M. El-Gamal, Esq.
James H. Mutchnik, Esq.
Mark C. Holscher, Esq.
Russell Levine, Esq.
Tammy Ann Tsoumas, Esq.
Eric M. George, Esq.
Samuel J. Horovitz, Esq.
Carl A. Roth, Esq.

David E. Shapland, Esq.
Jonathan I. Gleklen, Esq.
Matthew L. Venezia, Esq.
